Earl Warren: Number 21, International Union, United Automobile, Aircraft and Agricultural Implement Workers of America, Petitioners versus Paul S. Russell. Mr. Goldthwaite.
J. R. Goldthwaite, Jr.: Mr. Chief Justice, Your Honors, last night the hotel some of my brethren who were admitted to the Court yesterday were teasing me about having a dubious distinction of having been admitted to practice in a sport coat. I was afraid that in as much they noticed my improper tie that some member of the Court might have. And I wanted to assure the Court that it was not the lack of respect but for lack of anything else at the time to wear and lack of capacity on my suitcase. This case is here on certiorari to the Supreme Court of Alabama to review a judgment in the amount of $10,000 awarded to Paul Russell for alleged interference with his right to work during and admittedly lawful strike in an industry affecting interstate commerce. The phrase therefore raises a question concerning the extent of preemption on the field of interstate commerce by the National Labor Relations Act. The -- I will refer, if I may to the petitioners who are the United Automobile Workers and Michael Volk, a business representative for the union as the union and to the respondent and plaintiff below as Russell. The union was certified as the bargaining representative for all hourly paid employees of the Calumet and Hecla Consolidated Copper Company plant in Decatur, Alabama in early 1951. After approximately ten weeks of fruitless negotiations to procure a collective bargaining agreement, on July the 17th, 1951, the employees and the union voted to go on strike. The strike began the following morning, July the 18th and beginning on that morning until August the 22nd, a period of approximately five weeks. The -- Russell was out of work because the plant was closed. Almost a year later, approximately, the first of July, I don't remember the exact date, Russell and 29 other individuals whom he had solicited filed damage suits against the union alleging that the union had represented the employees, and if they had call the strike at the Calumet and Hecla Consolidated Copper Company. And in order to make the strike effective, they had established a picket line on the public street where it entered the employer's premises and by mass picketing and threats of violence had interfered with his right to work during the strike. The trial court, upon motion or plea of the union, dismissed the plaintiff's petition, Russell's petition, quoting that the subject matter of the action that is the rights of employees to work during a strike and the rights of other employees to participate in a strike and concerted activity and in picketing were matters which had been granted by Congress to the exclusive prudence of the National Liberations Board. Russell appealed to the Alabama Supreme Court, this was in 1952, and the Alabama Supreme Court reversed. That is not the judgment here being reviewed but their decision was upheld in this case. And in that case, they held among other things that they didn't think that the National Labor Relations Board had authority to award, affirmatively relief in the form of back pay to an employee and that they thought the question ought to be decided by this Court before it said that the jurisdiction of a state had been so drastically succeeding. They also held and I think this of much importance that the action in the trial court was not an action to seek the exercise of the police power of the state. They recognize that an individual's action for redress for interference with his right to work was not an exercise of the police power of the state but was an exercise of the state's judicial power.
Hugo L. Black: Mr. Goldthwaite.
J. R. Goldthwaite, Jr.: Yes, sir.
Hugo L. Black: May -- may I ask you if there are any lawyers in this case except those whose names are on the brief?
J. R. Goldthwaite, Jr.: They are not, Mr. Justice Black, none others are in -- so the case was returned to the trial court indicative for trial on its merits.
Felix Frankfurter: Would you mind restating the last thing that you said about judicial power?
J. R. Goldthwaite, Jr.: Yes, sir, may I read it to Your Honor?
Felix Frankfurter: It wasn't -- I just didn't take it in.
J. R. Goldthwaite, Jr.: We of course realized that there is a difference. This is at page 677 of the record. We of course realized that there is a difference between the action of the state in providing a judicial remedy for the redress of wrongs which fall under the exercise of the police powers of the state and of providing redress to persons for a civil thought, as for instance violations of rights by unlawful picketing for the recovery of damages to which they may be entitled. So as I construe that --
Felix Frankfurter: Would you mind -- would you mind --
J. R. Goldthwaite, Jr.: Sir?
Felix Frankfurter: -- putting that in your own words what it means?
J. R. Goldthwaite, Jr.: Yes, sir. As we construe it, Mr. Justice Frankfurter, it's a recognition of our contingents before the Supreme Court of Alabama that the -- a private damage suit by an individual to recover personal redress --
Felix Frankfurter: This case.
J. R. Goldthwaite, Jr.: Yes.
Felix Frankfurter: This case.
J. R. Goldthwaite, Jr.: Yes. It does not invoke the police powers of the state as such but is an invocation of the judicial powers of the state. Yes, sir. Of course, the police powers being the right to maintain the public peace and order and to protect the use of the streets and highways and the public health, whereas the judicial power in a past controversy is just a means of settling controversies between individuals and since here invoked.
Felix Frankfurter: What about a judicial right based on an exercise of the police power of the state?
J. R. Goldthwaite, Jr.: There are such, such as an injunction.
Felix Frankfurter: Well, a state gives damages so this is a bad thing to do with the society and anybody who doesn't and somebody is injured should sue for treble damages, it's all right. Can you talk to me in -- I'm glad to get some result.
J. R. Goldthwaite, Jr.: Well, I think that -- I don't think the question is immaterial for or necessary for the Court to decide that in this case that there is a difference between police powers and the judicial power. I would not urge the Court to draw a clear line of difference. I don't think it's necessary.
Felix Frankfurter: That relieves me very much.
J. R. Goldthwaite, Jr.: Thank you, sir. The case came back to the trial court for consideration on its merits and the union urged in defense that any damage or loss of wages which had accrued to Russell during the strike accrued to him a result of a lawful strike. That is we contended first that so many employees has had voluntarily abstained from work that it would have been impossible for the company to operate its plant. And second, we contended that the company knew that and deliberately made the choice of not attempting to operate, and therefore, there would have been no work available for Russell. Had he entered his place of employment during the strike? And no laws could have resulted to him because of excessive picketing.
Felix Frankfurter: So I gathered from what you say -- do I gather correctly that this is what you state to the Court that the others strike confusedly legal?
J. R. Goldthwaite, Jr.: Yes, sir.
Felix Frankfurter: That the strike was sort to be have made effective by picketing?
J. R. Goldthwaite, Jr.: It was -- yes, sir.
Felix Frankfurter: That as a result of the picketing, the plaintiff Russell was out of a job and couldn't get to his place of work.
J. R. Goldthwaite, Jr.: He claims that the picketing kept him from -- it caused him to lose pay. We say that it was the strike --
Felix Frankfurter: All right.
J. R. Goldthwaite, Jr.: -- and that was the issue which the state court --
Felix Frankfurter: The picketing --
J. R. Goldthwaite, Jr.: -- decided.
Felix Frankfurter: -- he says that the -- of the strike and it was enforced, it was made effective by picketing, the picketing kept them away from his bench or whatever it was and he now sues for damages because he wasn't allowed to work all day. Is that what you're saying the case is?
J. R. Goldthwaite, Jr.: Yes, yes, that's what his contentions were. And it's our contention --
Felix Frankfurter: There's no more than that Mr. Goldthwaite.
J. R. Goldthwaite, Jr.: Sir?
Felix Frankfurter: Is that what you say that there is -- all there is to this case?
J. R. Goldthwaite, Jr.: No, sir, there's a hit to this case, Mr. Justice Frankfurter.
Felix Frankfurter: Well, I mean on the facts, yes.
J. R. Goldthwaite, Jr.: I just say that -- that's what he contended.
Felix Frankfurter: Well, that's what he contended, all right.
J. R. Goldthwaite, Jr.: Yes, sir.
Speaker: Was it a violent picketing?
J. R. Goldthwaite, Jr.: Was it violent? There was no actual violence in the picketing during the first five weeks of the strike. Not a single employee was arrested, there was no action for injunction, there was no actual violence until five weeks later which I will explain in a moment that when the company attempted to reopen the plant, there was some unfortunate incidents of -- one unfortunate incident of actual violence, but that had nothing to do with the closing of the plant five weeks earlier when the strike began.
Felix Frankfurter: And this -- I'd like to get this clear. You're very clear but perhaps too clear, that he can -- are you saying that you're here to contest against a cause of action based on the fact that there was a strike, there were pickets, effective pickets to prevent people from getting to work that the plaintiff in this suit was one of these people and for four weeks, he was out of pocket because he couldn't earn his -- the wages he would have earned during those five weeks. Is that what you say you are arguing again?
J. R. Goldthwaite, Jr.: Yes.
Felix Frankfurter: And is that the case you have to demolish?
J. R. Goldthwaite, Jr.: I -- I have to convince the Court, Mr. Justice Frankfurter that though that type of case is under the -- within the exclusive province of the National Labor Relations Board, and that is what we contend and that is the case that they pleaded. Yes, sir. That -- that any -- any employee's action for lost of pay during an admittedly legal strike because of the alleged -- because of alleged excessive picketing is preempted by the National Labor Relations Act and it's within the exclusive province of the National Labor Relations Board, that in a nutshell are --
Felix Frankfurter: Is your case.
J. R. Goldthwaite, Jr.: Is our case, yes.
William J. Brennan, Jr.: You don't have an ultimate ground, Mr. Goldthwaite that because it was a lawful strike and a legal picket line, there was no tort in any event and if there was a tort, there were no damages?
J. R. Goldthwaite, Jr.: Those were -- that was the case we made in the trial court, Mr. Justice Brennan, excuse me. I'm sorry sir. Any damage which accrued to Russell was as a result of a federally protected strike.
William J. Brennan, Jr.: Therefore no tort.
J. R. Goldthwaite, Jr.: And therefore, it was privileged and damage without injury or injury without right legal recourse because of the federal policy to protect.
William J. Brennan, Jr.: Two ways you're saying that, aren't you? There were no -- no tort in the first place.
J. R. Goldthwaite, Jr.: Yes, sir.
William J. Brennan, Jr.: Or if there was a tort, there was no damage.
J. R. Goldthwaite, Jr.: And the state recognize that, yes, sir.
William J. Brennan, Jr.: Well what -- I don't understand and yet you're also arguing the preemption point?
J. R. Goldthwaite, Jr.: Well, that's what we are arguing, yes, sir, is that -- the very fact that federal policy has defined or the right to engage in concerted activity and the right to picket, the right to strike, the right -- the definition and guarantee as this Court has call it in Section 7 of the National Labor Relations Act are the right also guaranteed that the legal right to exercise that right, free of liability from damages. If -- if you can't exercise a right free of damages, you have no right.
William J. Brennan, Jr.: I think in any event, there must have been a determination below. I'm not familiar with this record that there was a tort?
J. R. Goldthwaite, Jr.: Well it was submitted to the jury on the issue of whether or not the proximate cause of Russell's damage was excessive picketing that is if he had entered, he could have worked and the only thing that kept him out from working was excessive picketing. And on -- on the other hand, if his damage accrued to him because of a federally protected right to strike and the damage -- and there would have been no work if has entered because so many employees were out of the plant and would have not operated anyway then he couldn't recover. Now, we don't ask the Court to review the facts, the facts and those issues there I think are merely illustrative of the fact as we contend that in this case, issues of federal right and federal law which have been granted to the National Labor Relations Board by Congress was submitted and adjudicated and decided by a state court jury.
Felix Frankfurter: Well, your -- if you don't mind if I'm breaking again.
J. R. Goldthwaite, Jr.: No, sir, I can talk a lot easier this way than I can from note.
Felix Frankfurter: Well, you happen to talk from notes anyhow. You're too -- you're too easy on your feet that it require notes. But as you state the case if I may say so to me at least it seems so simple that I'm suspicious of the simplicity to which you reduce this case. There must be in this case an element which the other side in your cost -- I don t -- I've looked at the brief -- I looked at the brief and I don't know what's in it and I don't want it. That's what arguing for me.
J. R. Goldthwaite, Jr.: Well, I hope --
Felix Frankfurter: -- there must be an element that what was done here exceeded the protective right guaranteed by federal statute.
J. R. Goldthwaite, Jr.: Well, I think that's a --
Felix Frankfurter: I don't see why you don't come to that.
J. R. Goldthwaite, Jr.: Yes, sir. I -- I haven't gotten to that Mr. Justice Frankfurter.
Felix Frankfurter: But that's the vital part. I can't imagine that any court in this land would say that conceded -- concededly concerted activity by employee in enforcing a strike which they have a right to engage it under the Federal Act is nevertheless subject to a state suit for damages because if these pickets weren't there, they could go to work. That's too simple at least to my mind so there must be something else.
J. R. Goldthwaite, Jr.: Well (Voice Overlap) --
Felix Frankfurter: -- the coconut.
J. R. Goldthwaite, Jr.: There's a lot to it. And I'm afraid perhaps that I haven't made it quite clear. Briefly, the facts which developed were these, and the state court did protect this rights you're talking about. That is they didn't protect it. They -- but they submitted the adjudication of the right to a jury to decide whether or not which right was fair amount and which right or which violation had caused them.
Felix Frankfurter: But a jury can't sit in judgment and what Congress has withdrawn from the whole state --
J. R. Goldthwaite, Jr.: That's our own point, sir and in fact, I think that's all there is to the case.
Felix Frankfurter: Then why didn't you sit down because that seems to me obvious.
Earl Warren: No, I'd rather see him continue where you could argue your case.
J. R. Goldthwaite, Jr.: I'll -- I'll let Mr. Chief Justice and Mr. Justice Frankfurter decide whether I should talk or not?
Felix Frankfurter: Well, I didn't mean you should sit down. All I'm saying is if that's the case, there's nothing more to argue.
Earl Warren: Well, I don't --
J. R. Goldthwaite, Jr.: Well, I -- I think that is the case -- in a nutshell is that Section 7 rights granted by Congress to the National Labor Relations Board were handed to a state court jury to say whether or not federal right -- the right to strike had been exceeded and the right to picket or what were the limits on the exercise of a federal right.
William O. Douglas: I'd like to hear your argument on that.
J. R. Goldthwaite, Jr.: Yes, sir.
Speaker: -- the plaintiff that he was kept away from work and is therefore by a violent action of the strikers.
J. R. Goldthwaite, Jr.: He claimed that he was kept from going in to work by excessive picketing, mass picketing.
Felix Frankfurter: Well, that's a different story.
J. R. Goldthwaite, Jr.: No, sir.
Felix Frankfurter: All right.
J. R. Goldthwaite, Jr.: No, sir. I don't think so. But -- but we say that there wouldn't have been any work if he had gone in and he claimed there would have been and we say that it was -- that was a question for the Labor Board to decide.
Speaker: Did the jury decide it?
J. R. Goldthwaite, Jr.: Yes, sir, yes. Briefly, the facts which illustrate this point that federal rights granted to the custody of the National Labor Relations Board were adjudicated were that on July the 17th, approximately 400 out of 550 hourly paid employees voted to go on strike the next day. Immediately, after they had voted to go on strike, a committee of the employees went to the company's bargaining committee and advised them that there had been a strike vote and offered to furnish hourly paid employees to work during the strike, in order to maintain the company plant and equipment. Now, that offer was declined by the company. Now, we mentioned that because we think that is an indication along with some other factors. I'll briefly mention that the company voluntarily elected not to try to operate the plant during the strike, and it throws a light on whether or not federal rights were adjudicated. They said that they had supervisor employees who could attend to the plant maintenance during the strike. Another indication that the company decided to close down was at 7:30 on the morning the strike began, the company began to close down. They began to discharge copper out of the furniture of the plant. A procedure which normally was done only when the company was preparing to close down and mind you this was 30 minutes before the next shift of employees was due to come on work. In other words, they began to close down before they knew whether an employee -- employees were going to come in on the next shift or not. One of the foreman Mr. Bevis testified that he advised some of his employees that the company was not going to operate during the strike and that he did that because he had been advised by top management of -- that the company was not going to operate because of an agreement between the company and the union. And the agreement was the meeting on the afternoon of July 17th when the company declined the offer of supervisory employees. There were other indications which I mentioned in the brief that the company didn't intend to operate. Mr. Russell, just before 8 o'clock on the morning of July 18th, approached the picket line and as he came up, one of the employee says, “Paul, the plant is on strike and there is no any work today” or words to that effect, and he replied, “Go to hell” which shows he is animus, I think toward the union activity. He then drove on down this was about 200 yards from the picket line, he drove going down to the picket line which had been established at the end of a public street where it entered the plant premises. In other words, it was established at a dead end of plant -- of public property at the edge of the plant property. There were about 300 employees there picketing. They were there having been instructed to come down so that picket schedules could be organized and I assume in the interest of their personal interest in the strike as they had a constitutional right to assemble peaceably. He came to the picket line and the picket line did not open for him to take his automobile through, although it was opening for supervisory employees to go through. As one -- as a bus started through, Mr. Russell tried to follow the bus through the picket line, and when he did -- when he did try to follow it through the picket line, closed back in front of him and someone shouted, “Turn him over.” Someone else shouted “Shut up” so he stopped and sat there about an hour and a half. The picket line didn't open and he turned around and left. And he testified himself nobody touched him, nobody touched his automobile or harmed his automobile, some of them leaned on it, there was no damage to him personally or damage to his property. There was no actual violence. Nobody was arrested on that occasion. There was no -- no actual violence on that occasion. So he left, and immediately began a back to work movement, began circulating petitions which were addressed to the company saying, “If the company will reopen the gates to the people, we will cross the picket line and return to work,” which we think is an indication that they knew the company had closed the plant down, because of by the wording on the petition. After starting the petition, he went to see his attorney, Mr. Harris and advised Mr. Harris according to his own testimony that it would take the company from 200 to 250 employees to operate the plant, because the plant was a highly integrated continuous processing operation. So Mr. Harris advised him, according to his testimony, well had have to get many people to sign a petition before the company would agree to reopen, and they send him out to do that. And in suing five weeks, he was successful along with other employees in getting about 240 signatures to a petition which was worded and prepared by Mr. Harris, to the effect that if the company will reopen the plant, we will resume work on the same terms and conditions of work as existed at the time the work stoppage began. Now that petition together with a letter from Mr. Harris was delivered to the company just about August the 20th. With the letter explained to the company in substance, National Labor Relations Board decisions to the effect that the company had a legal right to hire employees and reopen the plant even though other employees continue to strike and picket. So during this period of five weeks, Mr. Russell didn't go down to the picket line except on two occasions, he went down too see what was going on, see whether the pickets were still there. He didn't go down or making an attempt to work. He said that he assumed there was no work and didn't contact the company to see if there was any work. During this period of five weeks from July the 18th until August the 20th, the company showed not the first intention to want to operate the plant by any action whatever. They didn't procure an injunction, they didn't attempt to bring in any materials, they didn't attempt to have anybody arrested, no one was arrested not until they got this petition. They didn't do a thing to indicate any wish to -- for the hourly employees to work. Now, and as I say, there had been absolutely no actual violence up to that time. Immediately, upon receiving the back to work petition, the company advised all employees by newspaper ad and by letter, that the plant would reopen on August 22nd and they were urged to come back to work at 8 o'clock, all employees and they would be reassigned later. On August the 28th, preparatory to opening and this was after they had gotten the back to work petition, they sent a dinky locomotive out of the picket line to bring in five railroad columns of copper which had been left to the picket line by the railroad. When they did, the picket line moved from the street over on to the railroad track and obstruct its progress. The police were there and determined that there would be a violence if they try to bring in the columns of copper so they started back with the train and found that the tracks had been braced and the -- ignition wires and distributive head on the dinky engine had been removed and air hoses removed. That actually was the only actual violence up throughout the entire period of the strike. Now, not a single representative of the union was present on that occasion and neither was Mr. Russell was there. We object to the introduction of that evidence because we said there had no indication or no tendency to show any damage to him which it accrue as a result of the plant closing down and shared no light on why the plant closed down. But it was admitted on the theory that it might show intention on our part to engage in violence if it had been necessary on July the 18th. So he returned to work on August the 22nd after five weeks.
Speaker: Are you arguing that there was an amount of evidence?
J. R. Goldthwaite, Jr.: No, sir, we don't ask the Court to rule on the evidence.
Speaker: Now, what -- just what it is your are arguing?
J. R. Goldthwaite, Jr.: I'm -- I'm saying this to illustrate that there was a real conflict sir.
Speaker: Wasn't this case submitted to the jury?
J. R. Goldthwaite, Jr.: Yes, sir.
Speaker: The jury that they could not find for the plaintiff unless they found that he was kept out as a result of the violence of the union, wasn't it submitted on that issue --
J. R. Goldthwaite, Jr.: It --
Speaker: -- on that theory?
J. R. Goldthwaite, Jr.: -- it kept out as a result of violence.
Speaker: Unless, he was prevented from working as a result of the violent activities of the union, wasn't that the theory in which the case was submitted to the jury?
J. R. Goldthwaite, Jr.: The trial court charged the jury in substance to this, sir.
Speaker: Is that your answer to my question? Wasn't that the theory in which you answer the jury?
J. R. Goldthwaite, Jr.: Of course, Your Honor, yes.
Speaker: Wasn't that the only theory?
J. R. Goldthwaite, Jr.: I don't think so. The trial court charged the jury in substance that an employee has the right to engage in a strike. They have a right to join unions and the right to shutdown a plant by a strike, those are federal rights. Any -- in any charge the jury that any damage which accrued to the plaintiff as a result of the local strike could not be recovered.
Speaker: Right.
J. R. Goldthwaite, Jr.: And if the plant was closed down because of the strike, there could be no recovery but he charged them then. But if you find that there would have been work and he was prevented from entering the plant and from working only by violent picketing then you can return to work.
Speaker: Well, that was the sole -- that was the sole basis on which the jury was instructed that they could bring any verdict to the plaintiff.
J. R. Goldthwaite, Jr.: Yes.
Speaker: Now, is what you are arguing here that there was not enough evidence --
J. R. Goldthwaite, Jr.: No, sir.
Speaker: -- to justify the jury's verdict?
J. R. Goldthwaite, Jr.: We don t ask the Court to decide that. Now, we put that in the petition for certiorari but the only question or the reason I discuss it now is --
Speaker: What's the point of all the discussion about the evidence?
J. R. Goldthwaite, Jr.: To illustrate sir, that the jury was adjudicating. First, the extent of the federally guaranteed right to engage in concerted activity, the right to strike and was adjudicating the right of an employee to work in the face of a lawful strike, matters rights guaranteed and protected by Section 7 of the National Labor Relations Act and entrusted to the remedial custody of the National Labor Relations Board which we say is exclusive. Now, all this has been designed to illustrate to the Court that those rights were adjudicated. The federal rights were adjudicated by the jury. And he -- he lost only $450 in wages and the jury returned a verdict for $10,000 in damages.
Speaker: That was another question I was going to ask you.
J. R. Goldthwaite, Jr.: Yes, sir. Yes.
Speaker: $10,000?
J. R. Goldthwaite, Jr.: $10,000 in damages. He was not touched personally. There was no battery. There was no damage to his automobile. This whole thing was he --
Felix Frankfurter: What was the total amount of his --
J. R. Goldthwaite, Jr.: -- wasn't able to work?
Felix Frankfurter: -- wage claim?
J. R. Goldthwaite, Jr.: Sir?
Felix Frankfurter: What was the total amount of his loss of wages as compared to the $10,000?
J. R. Goldthwaite, Jr.: It was just less than five weeks and he earned a little about a hundred dollars a week, $450.00 in rounded figures.
Felix Frankfurter: Is that a question here?
J. R. Goldthwaite, Jr.: Sir?
Felix Frankfurter: Was the amount of the damages (Voice Overlap) --
J. R. Goldthwaite, Jr.: No, sir, just to illustrate the -- the fantastic damages or a verdict which was returned of $10,000. That is $9500 in punitive damages.
Felix Frankfurter: Is that before us here? Is that a federal question?
J. R. Goldthwaite, Jr.: No, sir.
Felix Frankfurter: Well then why do we discuss it?
J. R. Goldthwaite, Jr.: All right, sir. Now, prior to the Taft-Hartley Act, Your Honors, there was no attempt made by the National Labor Relations Act to regulate conduct on the part of the union. But in 1947 in customs to public demands that unions be made responsible. The Congress amended the National Labor Relations Act by enacting the Taft-Hartley Act and there were several changes among the most material here are the amendment to Section 7. Prior to Section -- to 1947, Section 7 had provided that employees shall have the right to engage any concerted activity, and that's about the substance of it. That was the only guarantee that employees shall have the right to engage in concerted activity. The 1947 Act, however, added before the right that employees shall also have the right to refrain from any such activities. Now, that was construed by this Court and in accordance with the statements of Congress, that is employees are guaranteed by the National Labor Relations Act the right to work in the face of a strike if they so desire. In order to implement that guarantee, Congress amended Section 8 by adding Section 8 (b) which defined unfair labor practices on the part of unions. Among which were interference with the right of employes to engage in Section 7 guarantees, so interference to the Section 7 guarantee. And of course discrimination in employment and secondary boycotts in 8 (b) (4) and jurisdictional strikes and so on. And to implement that they gave the Board of course a continued authority under Section 10 (c) to remedy unfair labor practice. In explaining the purpose of the amendments in Section 1 of the Labor Management Relations Act which is 29 U.S.C. 141, the Congress said, “It is the purpose and policy of this Act in order to promote the full flow of commerce to prescribe the legitimate rights of both employees and employers and their relations affecting commerce to provide orderly and peaceful procedures for preventing the interference by either with the legitimate rights of the other. To protect the individual rights -- the rights of the individual employees and their relations with labor organizations who activities affect commerce, to define and prescribe practices on the part of labor and management which affect commerce and economical to the general welfare and protect the rights of the public in the connection with labor disputes affecting commerce.” Now that declaration of purpose in the light of the congressional history in Section 7 and Section 8 induced this Court in the bus driver's case to say that Congress and the Labor Management Relations Act and the amended Act had regulated and defined the rights of employees and had protected the right of employees to work during a strike. And he said it is clear that when Congress took those rights in hand by the National Labor Relation -- by Section 7 that the states could not exercise any jurisdiction over Section 7 guarantee. And that's our whole case is that --
Hugo L. Black: That seem true, I suppose, when you come back in the morning.
J. R. Goldthwaite, Jr.: Sir?
Hugo L. Black: You will discuss the effects of the Laburnum case.
J. R. Goldthwaite, Jr.: I -- I will, Mr. Justice Black. The Laburnum case and the Kohler case and I want to discuss those and I'll try to --
Speaker: (Inaudible)
J. R. Goldthwaite, Jr.: Sir?
William J. Brennan, Jr.: The Rainfair case.
J. R. Goldthwaite, Jr.: The Rainfair case, yes.
William J. Brennan, Jr.: And the Wisconsin case in 351?
J. R. Goldthwaite, Jr.: That's the Kohler case.
William J. Brennan, Jr.: That's right.
J. R. Goldthwaite, Jr.: Yes, yes, yes.
Felix Frankfurter: I'll be glad -- I do will be glad to listen to your notes.
J. R. Goldthwaite, Jr.: Thank you sir. But our -- our position is, I think that just to conclude is that the Court has held uniformly that insofar as Congress has regulated rights and provided a forum in the National Labor Relations Act for their protection and redress that provided guarantees to employees that the -- with the jurisdiction of the state is withdrawn.
Felix Frankfurter: Does anybody disagree with -- does anybody disagree with that?
J. R. Goldthwaite, Jr.: No --
Felix Frankfurter: Does anybody disagree with it?
J. R. Goldthwaite, Jr.: And we say --
Felix Frankfurter: But why argue ourselves have it in conclusive proposition? It doesn't get us anywhere to say that that which is withdrawn from the state is withdrawn from the state. Everybody agrees to that. The problem is whether this is withdrawn?
J. R. Goldthwaite, Jr.: Yes, sir.
Felix Frankfurter: All right.
J. R. Goldthwaite, Jr.: All right.
Felix Frankfurter: That's what you should talk about.
J. R. Goldthwaite, Jr.: All right.